DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2021 has been entered.
 
Claims 1-2, 4-8, 10-15 are pending in this Application. Claims 11 and 13-14 are withdrawn. Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References not previously cited, if applicable, are found in an attached PTO-892 for this Office Action.
A reply to the Applicants' arguments is presented after addressing the Claims.
Examiner Note:
A) In regard to the term “average height”, the average value is determined by a process of averaging of the length of the region concerned as indicated in the instant Specification (instant Specification page 5 lines 1-2).
B) The term “space” is considered as an open or unoccupied location.
C) The term “neighboring”--considered as being near without requiring abutting.

Claim Rejections35 USC § 112
Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrase “ … commencing from the neighboring region”.
There are two neighboring regions, a first neighboring region and a second neighboring region.  It is not clear as to whether “the neighboring region” applies to the first neighboring region or the second neighboring region. 
Appropriate action is required.  To further prosecution, “the neighboring region” is considered to apply to any of the neighboring regions.   
Claim 10 recites the phrase “ . . . the average spacing from the reference plane of the bipolar plate of the outer surface of the bipolar plate remote from the reference plane of the bipolar plate . . .”.
The phrase is not clear; “remote” is indeterminate because “remote” is not specifically defined.  Although “remote” is used in context within the instant Specification in regard to bipolar plate parts or layers of the electrochemical device, or raised regions, or height values (page 6 lines 17-23), the term “remote” within Claim 10 is not specific in regard to where the extent of “remote” is. 
To further prosecution the term “remote” is considered as meaning a location “away from” a starting reference location.
Claim Rejections - 35 USC § 103
Claims 1-2, 4, 6, 10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being obvious over Ishikawa et al. [Ishikawa] (US 2009/0042086) in view of Wilkosz (US 2014/0057194).
Regarding Claim 1:
Ishikawa discloses an electrochemical device, comprising:
a stack consisting of a plurality of electrochemical units which succeed one another along a stack direction and which each comprise an electrochemically active membrane electrode arrangement, a bipolar plate and a sealing assembly comprising at least one sealing element, each of the at least one sealing element in each case being formed of an elastomeric material of rubber (Ishikawa Figures 3 and 6 [0004], [0027], [0034, [0036], [0041], bipolar plate 16 and 18, rubber sealing items 42 and 52, 54 a, 54b, Figures 3-5 and 10 –see AREA A below as well as AREA 1 further below), 
Area A, (Ishikawa Figure 10 –sealing arrangement and elements thereof—
provided for orientation convenience. 
    PNG
    media_image1.png
    526
    842
    media_image1.png
    Greyscale


at least one medium channel which extends along the stack direction through a 

at least one flow field through which a medium can flow out of the medium channel transversely with respect to the stack direction from the medium channel (Ishikawa Figure 10 items 14, 16, and 18, see slots near 26a or 28a or 30a and [0029]), and
at least one connection channel through which the flow field and the medium channel are in fluid connection with one another (Ishikawa Figure 3 item 44a [0037]—see white snaking arrow proceeding up and to the right –between bipolar plates 16 and 18).
Although Ishikawa does not disclose the specific individual locations of a connecting chamber comprised within the at least one connection channel,
wherein the sealing arrangement assembly extends along a longitudinal direction of the sealing arrangement assembly which is substantially parallel to an edge of the medium channel and perpendicular to the stack direction,
wherein the sealing assembly comprises a flow field section having at least one sealing line which runs parallel to the longitudinal direction of the sealing assembly between the flow field on the one hand and the medium channel on the other hand, 
wherein the sealing assembly comprises a flow field section having at least one sealing line which runs parallel to the longitudinal direction of the sealing assembly between the flow field on the one hand and the medium channel on the other hand, between seals and plates, a connection channel region or first and second nonboring regions. 
However, Ishikawa’s Figure 3 discloses structures having such locational functions:
Wherein the at least one connection channel comprises a connecting chamber between seals and plates (Ishikawa bipolar alcove area where the snaking white arrow enters, —Figure 3, see AREA 1 below, where the longitudinal direction is direction B).
Wherein the sealing assembly extends along a longitudinal direction of the sealing assembly which is substantially parallel to an edge of the medium channel and perpendicular to the stack direction—(Ishikawa Figure 3, B direction is parallel direction, A direction is perpendicular and stacking direction-- see AREA 1 below).
Wherein the sealing assembly comprises a flow field section having at least one sealing line which runs parallel to the longitudinal direction of the sealing assembly between the flow fields on the one hand and the medium channel on the other hand. (Figure 3 and see AREA 1 below—see annotated thicker horizontal dashed line),
AREA 1  Annotated Ishikawa Figure 3, some items removed for clarity. Sealing 
arrangement with connection channel and chamber; Items 38 are bipolar plates. 


    PNG
    media_image2.png
    422
    739
    media_image2.png
    Greyscale

wherein the flow field section—between the medium channel and the interior of the fuel cell stack--of the sealing assembly comprises a connection channel region in which the sealing assembly of the second neighboring region, crosses the at least one connection channel in the lower connecting chamber area (see AREA 1 above and item 54a--which is part of Ishikawa seal 52 [0041]).
A first (1st) neighboring region which is located at a first side of the connection channel region, as seen in the longitudinal direction of the sealing assembly (see B direction, AREA 1 above), and a second (2nd) neighboring region which is located at a second side of the connection channel region as seen in the longitudinal direction of the sealing assembly (Ishikawa see B direction, [0045], Figure 3 and AREA 1 above), 
wherein each of the at least one sealing element, the seal 52 that is comprised of elements 54a and 54b, extends, from the first neighboring region through the connection channel region into the second neighboring region (Ishikawa [0041], seal 52 has two ridge structures 54a and 54b—see 1st and 2nd neighboring regions of Figure 3 and AREA 1 above), 
wherein the sealing assembly has a height corresponding to the sum of the extent(s) of the at least one sealing element of the sealing assembly along the stack direction (see Ishikawa seal 52 and 54a and 54b seal elements with heights extending upwards in the stack direction, Figure 3 and AREA 1 above [0041]),
wherein an average height of the sealing assembly in the connection channel region is lower than an average height of the sealing assembly in the first neighboring region and lower than an average height of the sealing assembly in the second neighboring region (see Figure 3 and AREA 1 low seal height in area between mesa st neighboring region and item 54a in 2nd neighboring region), wherein the at least one sealing element of the sealing assembly is in contact with the bipolar plate in the connection channel region, (Ishikawa Figure 3 and AREA 1 seal element mesa structure, the seal area between mesa and the item 54a seal element of the sealing assembly towards the interior of the stack, all with lower surfaces in contact with the bipolar plate (Figure 3 and AREA 1 item 38 [0034]) in the first neighboring region and in the second neighboring region,
wherein the bipolar plate is formed of a metallic material (Ishikawa metal separator [0004], [0027]) and comprises a first part and a second part (Ishikawa separator plates 16 and 18 [0027]) which are fixed together along connecting lines (Figure 3 and AREA 1, see plate upper and lower portions of circled metal plate item 38 [0034], plates in contact with each other to the right of the connection channel and are provided with a gap in the connection channel region due to the plate integrated frame member 40 [0034]-[0037], see horizontal dark line above item 38 bipolar plate portion Figure 3). The upper and lower parts of the bipolar plate at the connecting chamber of the connection channel is formed by a gap between the first and second part of the bipolar plate (see circled plate item 38 at the second neighboring region of AREA 1 showing a gap at the item 38 arrow tips near the connecting channel region; the first upper and lower second part of the bipolar plate which are spaced apart by the frame item 50 [0040] at the connection channel in the connection channel region) wherein the first part and the second part of the bipolar plate meet at contact surfaces (see circled item 38 pointed within the interior of stack at the weld fixing area of AREA 1) wherein a reference plane of the bipolar plate is oriented perpendicularly (horizontal) to the stack 
However, Ishikawa does not disclose fixed together first part and second parts of the bipolar plate that are fixed together along connecting lines that is done by welding.
On the other hand, Wilkosz teaches that fuel cell stack bipolar plate parts are arranged such that their walls are in contact with each other by welding which increases the surface contact there between (Wilkosz [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have welded the parts of the Ishikawa bipolar plate parts to increase the surface contact there between as taught by Wilkosz.

Although Ishikawa does not specifically disclose average spacings between parts, Ishikawa does  further disclose structures wherein an average spacing of an outer surface of the first part of the bipolar plate

Regarding Claim 2, modified Ishikawa discloses the limitations set forth above.
Ishikawa also discloses wherein there is arranged, between the connection channel region and the first neighboring region or the second neighboring region, a 
AREA 1A Section zoom-in of Ishikawa Figure 3; annotated; some Figure 3
 	elements have been removed for clarity. Neighboring regions assigned for 
reference relative to the connection channel region—white snaking arrow comprises the connection channel. [Spacing “S” details used for Claim 10] 
    
    PNG
    media_image3.png
    363
    554
    media_image3.png
    Greyscale

Regarding Claim 4, modified Ishikawa discloses the limitations set forth above.
Ishikawa discloses wherein the outer surface of the bipolar plate, where the sealing arrangement is, is inclined with respect to the reference plane of the bipolar plate in a transition region that is arranged between the connection channel region and the first neighboring region (see Ishikawa slanting first bipolar plate in the transition region, Figure 3 and annotations of AREA 1A above).

Regarding Claim 6
Although Ishikawa does not specifically disclose wherein the sum of the average height of the sealing assembly, the average spacing of the outer surface of the first part of the bipolar plate from the reference plane of the bipolar plate and an average spacing of an outer surface of the second part of the bipolar plate from the reference plane of the bipolar plate remote from the reference plane is of substantially the same size in the connection channel region and in the first neighboring region, and in the second neighboring region, because of the following: 
The Ishikawa structure average values implicitly have the sum of:  1) the average height of the sealing assembly, added with 2) the average spacing of the outer surface of the first part of the bipolar plate from the reference plane of the bipolar plate, further added with 3) the an average spacing of an outer surface of the second part of the bipolar plate from the reference plane of the bipolar plate remote from the reference plane; which implicitly provides an average to the sum.  Wherefore the resulting average to the sum value amount would necessarily be of substantially the same size in the connection chamber region, and in the first neighboring region, and in the second neighboring region because the average of sum of the heights or spacings of 1), 2), or 3) above value sizes are all measured values averaged from the same bipolar plate reference plane that spans through the connection channel region, the first neighboring region and the second neighboring region.  
Thus, the sum of the averages of 1), 2) or 3) is the same size in the connection channel region and in the first neighboring region and in the second neighboring region because the sum of 1), 2), or 3) is the same amount regardless of whether the average 
Regarding Claim 10, Ishikawa discloses the limitations set forth above. 
Ishikawa also discloses wherein the average spacing from the reference plane of the bipolar plate of the outer surface of the bipolar plate remote from the reference plane of the bipolar plate is larger in the connection channel region than in the first (1st) neighboring region and in the second (2nd) neighboring region in the case of both parts of the bipolar plate as shown in AREA 1A above (Ishikawa Figure 3).
Regarding Claim 12, Ishikawa discloses the limitations set forth above. 
Ishikawa discloses Cantilever support for at least one of the parts of the bipolar plate in connection channel region by boss item 31c (Ishikawa Figure 3 and [0031] and see AREA 12 below).
AREA 12  Annotated Ishikawa Figure 3 showing item 32 as cantilevered
support for bipolar plate by item 32c) 


    PNG
    media_image4.png
    393
    674
    media_image4.png
    Greyscale

Regarding Claim 15, modified Ishikawa discloses the limitations set forth above.  


Claim 5 is/are is/are rejected under 35 U.S.C. 103 as being obvious over Ishikawa et al. [Ishikawa] (US 2009/0042086) in view of Wilkosz (US 2014/0057194) as applied to Claim 1 above, in view of Dankese (US 3,432,357).
Regarding Claims 5, modified Ishikawa discloses the limitations set forth above. 
Although Ishikawa shows an inclined outer surface of the outer surface of the bipolar plate (see Ishikawa slanted first bipolar plate part in Figure 3 and AREA 1A above), Ishikawa does not disclose the outer surface of the bipolar plate facing the sealing element is inclined with respect to the reference plane of the bipolar plate in a transition region that is arranged between the connection channel region and the neighboring region wherein the average angle of inclination of the outer surface of the bipolar plate facing the sealing element with respect to the reference plane amounts to at most approximately 45º in the transition region.
On the other hand, Dankese teaches of placing wall channels of sheets at acute angles with respect to fluid contact contract surfaces to direct fluid efficiently (Dankese col 3 lines 31-35) corrugated sheets have angles at 22 to 87 degrees relative to the horizontal—considered as being parallel to the reference plane--and are preferably 45 degrees (Dankese Figure 5 theta angle and col 6 lines 4-15). Wherefore the angle of 45º is considered as an average angle as only one is required. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have directed fluid efficiently where channel walls meet using a preferred average angle of inclination of 45º as taught by Dankese, as the angle as the angle of the Ishikawa bipolar plate of the of the outer surface of the Ishikawa bipolar plate facing the sealing element with respect to the reference plane amounting to at most approximately 45º in the Ishikawa transition region between the outer surface of the bipolar plate.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being obvious over s/are is/are rejected under 35 U.S.C. 103 as being obvious over Ishikawa et al. [Ishikawa] (US 2009/0042086) in view of Wilkosz (US 2014/0057194) as applied to Claim 1 above, in view of Ishioka et al. [Ishioka] (US 2007/0031719).
As to Claims 7-8, modified Ishikawa discloses the limitations set forth above. 
Ishikawa does not disclose at least one of the electrochemical units comprises a sealing arrangement having two sealing elements which together bridge a zero spacing between the bipolar plate of the electrochemical unit and a bipolar plate of a neighboring electrochemical unit along the stack direction.  Ishikawa also does not disclose wherein the sealing elements are formed and arranged in such a manner that they at least partly overlap one another - as viewed along the stack direction.
On the other hand, Ishioka teaches placing inclined outer edges on fuel cell separator plates that enable avoiding strain due to bending of the outside edges (Ishioka [0084] and Figure 7, items 72).  Such arrangement includes at least one of the electrochemical units comprising a sealing arrangement having two sealing elements which together bridge a zero spacing between the bipolar plate of the electrochemical 
It would have been obvious to one of ordinary skill in the art at the time of the filing to have bent the outside edges of the Ishikawa fuel cell plates to avoid edge-strain as taught by Ishioka while also providing a sealing arrangement having two sealing elements which together bridge a zero spacing between the bipolar plate of the electrochemical unit and a bipolar plate of a neighboring electrochemical unit along the stack direction as further taught by Ishioka.
AREA 7/8 (Annotated and partial area of Ishioka Figure 7)

    PNG
    media_image5.png
    202
    349
    media_image5.png
    Greyscale

Further as to Claim 8:
Such arrangement is also constructed wherein the sealing elements (Ishioka [0082] and items 72—having two different shapes as shown in Ishioka’ s Figure 7) are formed and arranged in such a manner that they at least partly overlap one another - as viewed along the stack direction (see AREA 7/8 above).
It would also have been obvious to one of ordinary skill in the art at the time of the filing to have bent the outside edges of Ishikawa fuel cell bipolar plates to provide adequate sealing for a compact fuel cell wherein the sealing elements are formed and 

Response to Arguments
Applicant’s arguments of October 26, 2021 regarding the reference of Rock (US2004/0209150) for Claim(s) 1-2, 4-8, 10 and 15 have been considered but are moot because the new grounds of rejection do not rely on any previous primary reference of Rock for any teaching or matter specifically challenged in the argument.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/AARON J GRESO/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722